DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   
Specification
The disclosure is objected to because of the following informalities: A nonstandard typographical symbol is used in paragraph [0037].  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 is rendered indefinite by the use of a non-standard typographical symbol approximating a U-shape. 
Appropriate correction is required.
In the interest of expedited prosecution claim 14 will be examined below as if amended to read “[…] member has a U shape.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-10, and 12-16  are rejected under 35 U.S.C. 103 as being unpatentable over Huston, US 8,517,423.
Regarding claim 1, Huston discloses a body for a vehicle, the body comprising: a first member (forward portion of 46) provided at a lower portion of a front floor module (50) extending to a front of a second member (middle portion of 46) provided at a center floor module (58); and a third member (rear portion of 46) provided at a lower portion of a rear floor module (62) extending to a rear of the second member provided at the center floor module to form a main load path along the first, second, and third members extending from a foremost end of the vehicle to a hindmost end of the vehicle (Fig. 2, 3, 4, 6, 10).
Regarding claim 2, Huston discloses the second member (middle portion of 46) comprises a center support member provided at the center floor module in a front-rear length direction of the vehicle; the first member (front portion of 46) comprises a front support member provided at the lower portion of the front floor module in the front-rear length direction, a rear end of the front support member connected to a front end of the center support member; and the third member (rear portion of 46) comprises a rear support member provided at the lower portion of the rear floor module in the front-rear length direction, a front end of the rear support member connected to a rear end of the center support member (Fig. 2, 3, 4, 6, 10).
Regarding claim 3, Huston discloses the center support member, the front support member, and the rear support member (46) are provided on a same straight line in a same horizontal plane, and the main load path is formed in a straight line (Fig. 2, 3, 4, 6, 10).
Regarding claim 4, Huston discloses pillar members (42) extending from both sides of a front of the body to a roof side; and a front cross connection member (lateral member) connected between front ends of both pillar members to form a first distribution load path extending from the front cross connection member to each of the pillar members (Fig. 2, 3).
Regarding claim 6, Huston discloses a pillar (42) side module bolted to both sides of the center floor module to form a cabin module (34); a front floor module (330) bolted to a lower portion of a front of the cabin module; and a rear floor module (322) bolted to a lower portion of a rear of the cabin module (Fig. 1).
Regarding claim 7, Huston discloses a rigidity reinforcing member (66) fastened to a portion having weak rigidity among portions where the modules are connected to each other (Fig. 5, 6).
Regarding claim 8, Huston discloses a body for a vehicle, the body comprising: a center support member (middle portion of 46) provided at a center floor module in a front-rear length direction of the vehicle; a front support member (front portion of 46) provided at a lower portion of a front floor module in the front- rear length direction, a rear end of the front support member connected to a front end of the center support member; and a rear support member (rear portion of 46) provided at a lower portion of a rear floor module in the front- rear length direction, a front end of the rear support member connected to a rear end of the center support member (Fig. 2, 3, 4, 6, 10).
Regarding claim 9, Huston discloses a main load path is provided along the center support member, the front support member, and the rear support member (46) extending from a front end of the vehicle to a rear end of the vehicle (Fig. 2, 3, 4, 6, 10).
Regarding claim 10, Huston discloses pillar members ( 42) extending from both sides of a front of the body to a roof side; and a front cross connection member (lateral member) connected between front ends of both pillar members to form a first distribution load path extending from the front cross connection member to each of the pillar members (Fig. 1, 2, 3).
Regarding claim 12, Huston discloses a pillar (42) side module bolted to both sides of the center floor module to form a cabin module (34) ; a front floor module (330) bolted to a lower portion of a front of the cabin module; and a rear floor module (322) bolted to a lower portion of a rear of the cabin module (Fig. 1).
Regarding claim 13, Huston discloses a rigidity reinforcing member (66) fastened to a portion where the front floor module (330) is connected to the cabin module (Fig. 1, 5, 6).
Regarding claim 14, Huston discloses a cross-section perpendicular to a length direction of the rigidity reinforcing member (66) has a U shape (Fig. 5).
Regarding claim 15, Huston discloses a body for a vehicle, the body comprising: a center floor module comprising center support members (middle portion of 46) provided on each side of the vehicle in a front-rear length direction of the vehicle; a front floor module comprising front support members (front portion of 46) provided on each side of the vehicle at a lower portion of the front floor module, respective rear ends of the front support members connected to respective front ends of the center support members; and a rear floor module comprising rear support members (rear portion of 46) provided on each side of the vehicle at a lower portion of the rear floor module in the front-rear length direction, respective front ends of the rear support members connected to respective rear ends of the center support members (Fig. 2, 3, 4, 6, 10).
Regarding claim 16, Huston discloses pillar side modules coupled to each side of the center floor module to form a cabin module (34) (Fig. 1).
Huston shows the first, second, and third members as one integral part, but it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide three separate members in place of the one integral member disclosed by Huston, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177 (Bd. Pat. App. & Int. 1969).


Allowable Subject Matter
Claims 5, 11, and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon, but considered pertinent to applicant's disclosure is listed on the attached PTO-892. The cited references all disclose related vehicle structures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E TURNER HICKS whose telephone number is (571)272-4739.  The examiner can normally be reached on Monday-Friday 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571) 272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ETH/
Patent Examiner, Art Unit 3612
/D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612